I respectfully dissent from the majority opinion in this case in holding that a tort action for emotional distress arising from a marital relationship can be pursued separately from a domestic relations action.
Unfortunately, emotional distress is often present in less than successful marital relationships. Providing an additional forum for the presentation of testimony of this nature may only serve to prolong and increase the level of emotional trauma without deriving any meaningful benefit.
Justice is best served by limiting this subject matter to the divorce proceedings unless a cause of action for the infliction of physical harm is present.